Opinion issued December 20, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00281-CR
                           ———————————
                           JAMES REED, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1335510


                         MEMORANDUM OPINION

      Appellant, James Reed, pleaded guilty to the offense of failing to register as

a sex offender and pleaded “true” to a felony enhancement. The trial court found

appellant guilty, found the enhancement true, and, in accordance with the terms of

appellant’s plea agreement with the State, sentenced appellant to confinement for
10 years. The trial court certified that this is a plea-bargain case and that appellant

does not have the right of appeal. Appellant, proceeding pro se, filed a notice of

appeal. We dismiss the appeal for lack of jurisdiction.

      In a plea-bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      The trial court’s certification states that this is a plea-bargain case and that

appellant does not have the right of appeal. See TEX. R. APP. P. 25.2(a)(2). The

trial court did not rule adversely to appellant on any matters raised by written

motion and ruled on before trial, and the trial court did not give permission for

appellant to appeal. See id. The record supports the trial court’s certification. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant

does not have the right to appeal, we must dismiss his appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).




                                             2
      Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3